Name: Commission Regulation (EC) No 546/2005 of 8 April 2005 adapting Regulation (EC) No 437/2003 of the European Parliament and of the Council as regards the allocation of reporting-country codes and amending Commission Regulation (EC) No 1358/2003 as regards the updating of the list of Community airports (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  European construction;  air and space transport;  information technology and data processing;  transport policy
 Date Published: nan

 9.4.2005 EN Official Journal of the European Union L 91/5 COMMISSION REGULATION (EC) No 546/2005 of 8 April 2005 adapting Regulation (EC) No 437/2003 of the European Parliament and of the Council as regards the allocation of reporting-country codes and amending Commission Regulation (EC) No 1358/2003 as regards the updating of the list of Community airports (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 437/2003 of the European Parliament and of the Council of 27 February 2003 on statistical returns in respect of the carriage of passengers, freight and mail by air (1), and in particular Article 10 thereof, Whereas: (1) In accordance with Article 10 of Regulation (EC) No 437/2003, the Commission is required to lay down the arrangements for the adaptation of the specifications in the Annexes thereto. (2) It is necessary to establish the list of Community airports, other than those having only occasional commercial traffic, and the derogations to be provided for the Member States joining the European Union on 1 May 2004. Moreover, the codes of the new Member States should be added to those set out in Annex III to Regulation (EC) No 1358/2003, which implements Regulation (EC) No 437/2003 and adapts Annexes I and II thereto. (3) It is necessary to update the list of Community airports and the derogations provided for in Annex I to Regulation No 1358/2003 in accordance with the rules set out in that Annex. (4) Regulations (EC) No 437/2003 and (EC) No 1358/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 437/2003 as amended by Regulation (EC) No 1358/2003, is adapted in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 1358/2003 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 66, 11.3.2003, p. 1. Regulation as amended by Regulation (EC) No 1358/2003 (OJ L 194, 1.8.2003, p. 9). ANNEX I Annex I to Regulation (EC) No 437/2003 as amended by Annex III to Regulation (EC) No 1358/2003 is adapted as follows: In the Section CODES, 1. Reporting Country, the following codes are added: Czech Republic LK Estonia EE Cyprus LC Latvia EV Lithuania EY Hungary LH Malta LM Poland EP Slovenia LJ Slovakia LZ ANNEX II Annex I to Regulation (EC) No1358/2003 is amended as follows: (a) in Section III the following tables are added: Czech Republic: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 LKPR Praha-Ruzyne 3 LKTB Brno-Turany 2 LKMT Ostrava-Mosnov 2 LKKV Karlovy Vary 1 Estonia: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 EETN Tallinn/Ã lemiste 2 EECL Tallinn/City Hall 1 Cyprus: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 LCLK Larnaka 3 LCPH Pafos 3 Latvia: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 EVRA Riga International Airport 2 Lithuania: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 EYVI Vilnius 2 2005 2005 2005P EYKA Kaunas 1 2005P EYPA Palanga 1 2005P Table C1: Partial derogations are applicable to the airline information field. Hungary: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 LHBP Budapest/Ferihegy 3 Malta: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 LMML Malta/Luqa 3 Poland: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 EPWA Warszawa OkÃcie 3 EPGD GdaÃ sk TrÃ ³jmiasto 2 2005 2005 2005P EPKK KrakÃ ³w Balice 2 2005 2005 2005P EPWR WrocÃ aw Strachowice 2 2005 2005 2005P EPPO PoznaÃ  Lawica 2 2005 2005 2005P EPKT Katowice Pyrzowice 2 2005 2005 2005P EPSC Szczecin GoleniÃ ³w 1 2005 EPRZ RzeszÃ ³w Jasionka 1 2005 EPBG Bydgoszcz 1 2005 Table C1: Partial derogations are applicable to the airline information field. Slovenia: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 LJLJ Ljubljana 2 Slovakia: List of Community airports and derogations (1) ICAO Airport Code (2) Airport Name (3) Airport category in 2004 (4) Categories 1 and 2 airports only: For each table: last year for which a derogation is requested ( or 2004 or 2005) (4.1) Table A1 (4.2) Table B1 (4.3) Table C1 LZIB Bratislava/Ivanka 2 LZKZ Kosice 2 (b) in Section III, table Germany: List of Community airports and derogations the category of Augsburg airport (ICAO code: EDMA) is changed from 2 to 1; (c) in Section III, table France: List of Community airports and derogations the category of Limoges airport (ICAO code: LFBL) is changed from 1 to 2; (d) in Section III, table France: List of Community airports and derogations the following airports are added with category 1 and without any derogation: Deauville St Gatien (ICAO code: LFRG), Tours St Symphorien (ICAO code: LFOT) and Saint Pierre Pierrefonds (ICAO code: FMEP); (e) in Section III, table Italy: List of Community airports and derogations the category of Forli airport (ICAO code: LIPK) is changed from 1 to 2; (f) in Section III, table Netherlands: List of Community airports and derogations the following airport is removed: Deventer (ICAO code: EHTE); (g) in Section III, table United Kingdom: List of Community airports and derogations the category of Belfast City airport (ICAO code: EGAC) is changed from 2 to 3; (h) in Section III, table United Kingdom: List of Community airports and derogations the following airports are removed: Sheffield (ICAO code: EGSY) and Cambridge (ICAO code: EGSC); (i) in Section III, table United Kingdom: List of Community airports and derogations a derogation for table C1 is granted until 2005 for Swansea airport (ICAO code: EGFH).